DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 and 19 of U.S. Patent No. 10,650,748. 

Claim 1 of pending Application
Claim 1 of U.S. Patent 10,650,748
A display device comprising:
A display device comprising:

a plurality of pixels comprising a plurality of first pixels and a plurality of second pixels;
a first scan gate line configured to transfer a first scan signal to first pixel groups from among the plurality of pixels;
a first scan gate line and a second scan gate line, each configured to transfer scan signals to a first pixel row of the pixels;
a plurality of first gate bridges connected with the first scan gate line to transfer the first scan signal to the first pixel groups, each of the first gate bridges being connected to two of the pixels of a respective one of the first pixel groups; and
a plurality of first gate bridges connected with the first scan gate line to transfer the scan signals to the plurality of first pixels at the first pixel row; a plurality of second gate bridges connected with the second scan gate line to transfer the scan signals to the plurality of second pixels at the first pixel row;
a plurality of first data lines configured to supply a plurality of data voltages corresponding to the first pixel groups,
a plurality of first data lines configured to supply a plurality of data voltages corresponding to the first pixels; and a plurality of second data lines configured to supply a plurality of data voltages corresponding to the second pixels,
wherein two of the first data lines are positioned between two of the pixels 
wherein two of the first data lines are positioned between two of the first pixels corresponding thereto, and two of the second data lines are positioned between two of the second pixels corresponding thereto, wherein each of the first gate bridges is positioned along a first direction to include a first gate bridge electrode connected with the first scan gate line, and wherein a second gate bridge electrode is positioned along a second direction in which the first scan gate line extends and is connected with the first gate bridge electrode.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent 10,650,748. As such, claim 1 of the pending application is anticipated by claim 1 of the ‘748 Patent.
Furthermore, although claim 1 of the ‘748 Patent does not expressly disclose that each of the first gate bridges is connected to two of the pixels of a respective one of the first pixel groups, the ‘748 Patent does state that the gate bridges are connected to the first scan gate line. It is known that a scan gate line is connected to a row (or plurality) of pixels. Therefore, the gate bridge is connected to a plurality of pixels (i.e. at least two pixels) through the scan line, thereby reading on the claim.


Dependent Claims of pending Application
Claims of ‘748 Patent
2
1
3
3
4
2
5
2
7
19
9
19
10
19
11
3
12
3
13
1
14
4
15
5
16
6
17
7
18
8
19
9
20
10




Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.